EXHIBIT 10.5

 

SM ENERGY COMPANY

 

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT, hereinafter
referred to as the “Agreement,” is made effective as of the Award Date set forth
in the attached Non-Employee Director Restricted Stock Award Notice (the “Award
Notice”), by and between SM ENERGY COMPANY, a Delaware corporation (the
“Company”), and the undersigned person, who is a non-employee member of the
Company’s Board of Directors (the “Board”) as of the Award Date, to whom
restricted stock has been awarded as set forth in the Award Notice (the
“Director”).

 

Pursuant to the terms of the Company’s Equity Incentive Compensation Plan, as
amended (the “Plan”), the attached Award Notice and this Agreement, as of the
Award Date the Company has made an Award (the “Award”) to the Director of
[Number](1) shares of common stock of the Company (the “Stock”) delivered on the
Award Date as set forth in the Award Notice, subject to the terms and conditions
set forth in the Plan, this Agreement and the Award Notice.  Capitalized terms
used but not defined in this Agreement shall have the meanings given to them in
the Plan or in the Award Notice.

 

1. Earning and Vesting of Shares.

 

(a) Subject to the provisions contained herein, the Stock shall be earned over
the Earning Period set forth in the Award Notice, which shall correspond to the
fiscal year of Board service by the Director following the Award Date, provided
that earning shall cease when the Director is no longer a member of the Board. 
The Stock shall become completely vested upon completion of the Earning Period
through Board service by the Director.  Notwithstanding any other provisions of
this Section 1(a), if the Director resigns from the Board prior to the
completion of the Earning Period, but after the Director has completed at least
five years of service to the Company as a Non-Employee Director, the Stock shall
be deemed to be fully earned and vested upon such resignation.

 

(b) Irrespective of the other provisions of this Section 1, as set forth in
Article III of the Plan, the Board’s Compensation Committee (the “Compensation
Committee”) is authorized to administer the Plan, and in its discretion may
accelerate the earning and vesting period of the Stock within the current
Earning Period; provided, however, that any such acceleration shall occur only
if in compliance with any applicable provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder.

 

--------------------------------------------------------------------------------

(1)  Items in brackets are features that may vary among individual awards.

 

--------------------------------------------------------------------------------


 

2. Transfer Restrictions.

 

(a) The shares of Stock issued under the Plan and which are subject to the terms
and conditions set forth in this Agreement have been registered under the
Securities Act of 1933, as amended (the “Securities Act”).  However, since the
Director is considered to be an “affiliate” of the Company for securities law
purposes, the shares of Stock will be subject to restrictions on transferability
and sale and may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Securities Act for the
resale of the Stock or pursuant to an exemption from registration under the
Securities Act, the availability of which is to be established to the
satisfaction of the Company.

 

(b) In addition, the shares of Stock shall be subject to a Holding Period of one
year following the expiration of the Earning Period set forth in the Award
Notice.  During such Holding Period the shares of Stock may not be offered for
sale, sold or otherwise transferred by the Director, other than (i) to the
person or persons to whom the Director’s rights under such shares pass by will
or the laws of descent and distribution, (ii) to the spouse or the descendants
of the Director or to trusts for such persons to whom or which the Director may
transfer such shares by gift, (iii) to the legal representative of any of the
foregoing, or (iv) pursuant to a qualified domestic relations order as defined
under Section 414(p) of the Code or a similar order or agreement pursuant to
state domestic relations law (including a community property law) relating to
the provision of child support, alimony payments, or marital property rights to
a spouse, former spouse, child, or other dependent of the Director.  Any such
transfer shall be made only in compliance with the Securities Act and the
requirements therefor as set forth by the Company.  Any attempted transfer in
contravention of the foregoing provisions shall be null and void and of no
effect.  Any permitted transferee under the foregoing provisions shall be
subject to the remainder of the Holding Period for the Stock.

 

(c) Any certificates for shares of Stock issued under this Agreement shall bear
a restrictive legend consistent with the foregoing, and any book-entry accounts
credited with shares of Stock issued under this Agreement shall be subject to
stop-transfer orders with respect to such shares consistent with the foregoing.

 

3. Notices.  Any notice relating to this Agreement shall be in writing and
delivered in person or by mail, fax, or email transmission to the address or
addresses on file with the Company.  Any notice to the Company shall be
addressed to it at its principal office, and be specifically directed to the
attention of the Secretary.  Anyone to whom a notice may be given under this
Agreement may designate a new address by notice to that effect.

 

4. Benefits of Agreement.  This Agreement shall inure to the benefit of and be
binding upon each successor of the Company and the Director’s heirs, legal
representatives and permitted transferees.  This Agreement shall be the sole and
exclusive source of any and all rights which the Director and the Director’s
heirs, legal representatives and permitted transferees may have with respect to
the Plan and the Stock.

 

5. Resolution of Disputes.  Any dispute or disagreement which arises under, or
as a result of, or in any way relates to, the interpretation, construction or
applicability of this

 

2

--------------------------------------------------------------------------------


 

Agreement shall be resolved as determined by the Compensation Committee.  Any
determination made hereunder shall be final, binding and conclusive for all
purposes.

 

6. Controlling Documents.  The provisions of the Plan are hereby incorporated
into this Agreement by reference.  In the event of any inconsistency between
this Agreement and the Plan, the Plan shall control.

 

7. Amendments.  This Agreement may be amended only by a written instrument
executed by both the Company and the Director.

 

8. Compliance with Section 409A of the Code.  Notwithstanding any provision in
this Agreement to the contrary, to the extent that this Agreement constitutes a
nonqualified deferred compensation plan or arrangement to which Section 409A of
the Code applies, the administration of this Award (including the time and
manner of payments under the Award and this Agreement) shall comply with Section
409A of the Code.

 

9. Electronic Delivery of Documents.  The Company may, in its sole discretion,
deliver any documents related to this Award, or any future awards that may be
granted under the Plan, by electronic means, or request the Director’s consent
to participate in the Plan or other authorizations from the Director in
connection therewith by electronic means.  The Director hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.

 

10. Execution and Counterparts.  This Agreement may be executed in counterparts
and signature pages may be delivered by email or fax transmission.  Execution of
a written instrument for this Agreement may be evidenced by any appropriate form
of electronic signature or affirmative email or other electronic response
attached to or logically associated with such written instrument, which is
executed or adopted by a party with an indication of the intention by such party
to execute or adopt such instrument for purposes of execution thereof.

 

*     *     *     *     *

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Director have caused this NON-EMPLOYEE
DIRECTOR RESTRICTED STOCK AWARD AGREEMENT to be entered into effective as of the
Award Date.

 

 

 

 

COMPANY:

 

 

 

 

 

 

 

SM ENERGY COMPANY,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Printed Name:

 

 

 

 

Title:

 

 

 

 

Date Signed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIRECTOR:

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

Date Signed:

 

 

Attachment:  Non-Employee Director Restricted Stock Award Notice

 

4

--------------------------------------------------------------------------------


 

SM ENERGY COMPANY

 

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD NOTICE

 

Effective as of [Date]

 

Dear [Name]:

 

Pursuant to the terms and conditions of the Company’s Equity Incentive
Compensation Plan, as amended (the “Plan”), you have been awarded [Number]
shares of common stock of the Company delivered upon the Award Date set forth
below.  The Stock is subject to all of the terms and conditions of the Plan and
the attached Non-Employee Director Restricted Stock Award Agreement (the “Award
Agreement”), which are both incorporated herein in their entirety.

 

Awarded To:

 

[Name]

 

 

 

Award Date:

 

[Award Date]

 

 

 

Shares Awarded:

 

[Number]

 

 

 

Earning Period:

 

The annual Board of Directors service period beginning with your election as a
Board member on [Date] and ending with the election of Directors at the
Company’s [Year] annual stockholders meeting, which is currently scheduled to
occur on or about [date].

 

 

 

Holding Period:

 

One year following the expiration of the Earning Period.

 

*     *     *     *     *

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

By your signature below, you hereby acknowledge receipt of the Stock awarded on
the date shown above, which has been awarded to you under the terms and
conditions of the Plan and the attached Award Agreement.  You further
acknowledge receipt either directly or electronically of a copy of the Plan, a
prospectus for the Plan, and the Award Agreement, and agree to conform to all of
the terms and conditions of the Plan and the Award Agreement.

 

Execution of a written instrument for purposes of this award may be evidenced by
any appropriate form of electronic signature or affirmative email or other
electronic response attached to or logically associated with such written
instrument, which is executed or adopted by a party with an indication of the
intention by such party to execute or adopt such instrument for purposes of
execution thereof.

 

COMPANY:

 

 

 

 

 

SM ENERGY COMPANY,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Date Signed:

 

Printed Name:

 

 

 

Title:

 

 

 

 

 

 

 

DIRECTOR:

 

 

 

 

 

 

 

Signature:

 

 

Date Signed:

 

Printed Name:

 

 

 

 

Attachment:  Non-Employee Director Restricted Stock Award Agreement

 

6

--------------------------------------------------------------------------------

 